*1249OPINION.
Love:
The controversy in this appeal is over the proper value to attribute to real estate for the purpose of computing invested capital. The record discloses that the petitioner’s own valuations were vacillating. It appears that Dr. Lindlahr incorporated his business June 20, 1914. At this time he owned two pieces of real estate subject to certain incumbrances, as set forth in our findings of fact. At that time he put in all his real estate, good will, and business at $125,000. His total incumbrances were $47,300, including $10,000 due on the purchase price of the Elmhurst property. A short time thereafter, on July 10, 1914, desiring to interest outside capital, he turned back $40,000 par value of his stock into the treasury of the petitioner. One Miller thereupon purchased $10,000 of stock at par value, the proceeds of which were used to pay the balance due on the Elmhurst property. This transaction indicated that the parties regarded the total net value of the property to be $85,000. There does not seem to be any opening entry in the petitioner’s journal until March 1, 1915, at ivliich time there was entered in Lind-lahr’s stock account a net amount of $75,000. Journal entries of the same date place a value of $129,000 on the real estate, against which were $47,300 incumbrances, or a net value of $81,700. The value of the land and buildings was not segregated. The petitioner further complicates the situation by writing down the value of real estate on June 30, 1920, to the extent of $67,181.99, and in August, 1920, by restoring $53,000 of this decrease.
The retrospective real estate appraisal made by the Chicago Real Estate Board placed the total valuation of the real estate at $113,000 which, after subtracting the incumbrances which existed in 1914, would leave a net value of $65,700.
*1250Under the circumstances, we are disposed to give full credence to the valuation placed upon these properties by the Chicago Neal Estate Board. While retrospective appraisals are not usually given great weight as evidence, in this appeal the appraisers are supported by at least two members of the appraisal committee who subjected themselves to examination and cross examination and demonstrated the fact that personally each was sufficiently posted and properly qualified by experience to enable him to fix with fair accuracy the market value of the property at the date in question. One particular appraiser «’testified that he was personally familiar with the values and actual sales of similar property in the same locality as of June 1, 1914, and that the property could have been sold for cash at the values fixed.
Order of redetermination will be entered on 15 days’ notice, under Bule 50.